out of the petition and accompanying documentation, we have no way of
                  properly evaluating the petition.").' For these reasons, we
                              ORDER the petition DENIED.



                                                      -       touts 41_5V
                                                                   -




                                                      Parraguirre


                                                   r— Dt>t,trailAr3                  J.
                                                     Douglas


                                                                                     J.
                                                     Cherry



                  cc:   Hon. Michael Villani, District Judge
                        Clark County Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                        'Specifically, Shadel fails to provide this court with a transcript or
                  order from the justice court, in which the provisions of ShadeIs deferred
                  sentencing were imposed.



SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    se